DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
2.         Receipt is acknowledged of applicant's preliminary amendment filed on 11/28/2018. Claims 1-13 have been amended; Claims 14-31 have been added. Claims 1-31 are pending and an action on the merits is as follows.
Priority
3.        Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.                                   Information Disclosure Statement
4.       The information disclosure statements (IDSs) submitted on 11/28/2018, 12/03/2018, 10/02/2019, 10/11/2019, 10/17/2019, 12/02/2019, 12/22/2019, 03/04/2021, 03/26/2021, 04/07/2021, 04/19/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.                                                      Drawings
5.      The drawings submitted on 11/28/2018 are accepted.

Claim Objections
6.         Claims 5, 14-16 are objected to because of the following informalities: claim 5, line 6, “the the at least” should be changed to - -the at least- -; claim 14, lines 2-3, “the Appropriate correction is required.
Claim Rejections - 35 USC § 102
7.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.       Claims 1-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones, (WO 2008/146040 A1), hereinafter refer to as Jones.

    PNG
    media_image1.png
    438
    524
    media_image1.png
    Greyscale

          As to claim 1, a fault arc detection unit for a low-voltage electrical circuit (as shown in fig.1), comprising: 
at least one voltage sensor (such as 5, 6, 7 or 8), to periodically ascertain electrical voltage values of the electrical circuit (page7, lines 15-17), the at least one voltage sensor being connected to an evaluation unit (9, fig.1), the evaluation unit being configured to compare the electrical voltage values periodically ascertained (page 7, lines 22-24) to a first threshold value (Vsupply, page 7, lines 1-3) compare the electrical voltage values periodically (page 7, lines 22-24) ascertained to a second (page 6, lines 27-29) threshold value (Vsupply varies over the time, or could be the same, so the first and second threshold could be the same or different), wherein, a fault arc detection signal is delivered for the electrical voltage values periodically (page 7, lines 15-17, lines 22-24) ascertained, upon a change in voltage with respect to time being above a first threshold value or upon a change in voltage with respect to time being below a second threshold value (page 6, lines 24-32, page 7, lines 1-3).  
          As to claim 2, the fault arc detection unit claim 1, Jones further discloses wherein voltage difference are continually ascertained (page 7, lines 15-17), each of the voltage differences being ascertained from two temporally successive voltage values of the electrical voltage values periodically ascertained with respect to time (average over a period of time), the voltage differences being divided by a difference in the voltage values of the electrical voltage values periodically ascertained with respect to time (average), and wherein difference quotients, ascertained from the voltage differences continually ascertained, as a measure of a change in voltage (series of samples) with respect to time (page 7, lines 15-17), are compared with the first threshold value (Vsupply, supply, page 7, lines 1-3, page 7, lines 23-28).  	
          As to claim 3, the fault arc detection unit claim 1, Jones further discloses wherein voltage differences are continually ascertained, each of the voltage differences being ascertained from two temporally successive voltage values of the electrical voltage values periodically ascertained with respect to time (average over a period of time), the voltage differences being divided by a difference in the voltage values of the electrical voltage values periodically ascertained with respect to time (average), and wherein difference quotients, ascertained from the voltage differences continually ascertained as a measure of a change in voltage with respect to time (series of samples, page 7, lines 15-17), are compared with the second threshold value, resulting in the fault arc detection signal being delivered upon the difference quotients being below the second threshold value (page 7, lines 23-28).  
          As to claim 4, the fault arc detection unit claim 1, Jones further discloses wherein voltage differences are continually ascertained, each of the voltage differences being ascertained from two temporally successive voltage values of the electrical voltage values periodically ascertained with respect to time, the voltage differences being divided by a difference in the voltage values the electrical voltage values periodically ascertained with respect to time, and wherein magnitudes of difference quotients, ascertained the voltage differences continually ascertained as a measure of a change in voltage with respect to time (page 7, lines 15-17), are compared with the first threshold value (page 7, lines 1-3), resulting in the fault arc 
          As to claim 5, the fault arc detection unit claim 1, Jones further discloses the unit further comprising: at least one current sensor (such as 5, 6, 7 or 8), to ascertain electric current of the circuit (page 6, lines 1-6), the at least one current sensor being connected to the evaluation unit (9, fig.1), the evaluation unit being further configured to compare the electric current values periodically (page 7, lines 15-17) ascertained to a third threshold value (page 6, lines 8-14), wherein the fault arc detection signal is delivered for the electrical current values periodically ascertained upon the electric current values periodically ascertained being above the third threshold value (page 6, lines 8-14).  
          As to claim 6, Jones further discloses a circuit breaker (10, fig.1) for a low voltage electrical circuit, the circuit breaker comprising: the fault arc detection unit of claim 1, connected to the circuit breaker, configured such that delivery of a-the fault arc detection signal results in the circuit breaker tripping to interrupt the low voltage electrical circuit (page 6, lines 3-5, lines 16-18, lines 31-32, page 7, lines 1-3, etc. as shown in fig.1).  
          As to claim 7, Jones further discloses a short circuiter (10, circuit breaker is one kind of short circuiter), comprising: the fault arc detection unit of claim 1, connected to the short circuiter, configured such that delivery of a the fault arc detection signal results in the short circuiter shorting the low voltage electrical circuit to cause extinguishing of a fault arc (the power to the circuit will be cut, page 6, lines 31-32).  
          As to claim 8, Jones discloses a method for fault-arc detection for an electrical circuit, comprising: 
periodically ascertaining electrical voltage values of the electrical circuit (page7, lines 15-17) comparing a change in voltage with respect to time, of the electrical voltage values periodically ascertained, to a first threshold values (page 7, lines 1-3)7DJD/cc comparing a change in voltage with respect to time, of the electrical voltage values periodically ascertained, to a second threshold value (page 6, lines 27-29, Vsupply varies over the time, or could be the same, so the first and second threshold could be the same or different); and 
delivering a fault arc detection signal upon the comparing indicating the change in voltage with respect to time, of the electrical voltage values periodically ascertained, being above the threshold or below the second threshold (page 6, lines 24-32, page 7, lines 1-3).  
          As to claim 9, the method of claim 8, Jones further discloses wherein voltage differences are continually ascertained from two temporally successive voltage values of the electrical voltage values periodically ascertained, the voltage differences being divided by differences in the voltage values of the electrical voltage values periodically ascertained with respect to time, to ascertain difference quotients, indicating a measure of change in the voltage with respect to time, the difference quotients ascertained being compared with the first threshold value wherein difference quotients above the first threshold value result in the delivering of the fault arc detection signal (page 7, lines 1-3, page 7, lines 23-28).  
          As to claim 10, the method of claim 8, Jones further discloses wherein voltage differences are continually ascertained from two temporally successive voltage values of the electrical voltage values periodically ascertained, the voltage differences being divided by 
indicating a measure of change in the voltage with respect to time, the difference quotients ascertained being compared with is compared with the second threshold value, wherein difference quotients below the second threshold value result in the delivering of the fault arc detection signal (page 7, lines 23-28). 
          As to claim 11, the method of claim 8, Jones further discloses voltage differences are continually ascertained from two temporally successive voltage values of the electrical voltage values periodically ascertained, the voltage differences being divided by differences in the voltage values of the electrical voltage values periodically ascertained with respect to time, to ascertain magnitudes of difference quotients
          As to claim 12, the method of claim 8, Jones further discloses the method further comprising: periodically ascertaining electrical current values of the electrical circuit (page 6, lines 1-6); and comparing the electrical current values periodically (page 7, lines 15-17) ascertain with a third threshold value; and delivering the fault arc detection signal upon the comparing, the electrical current values periodically ascertained, 
          As to claim 13, the method of claim 8, Jones further discloses wherein the fault arc detection signal is used to interrupt or short the electrical circuit (page 6, lines 3-5, lines 16-18, lines 31-32, page 7, lines 1-3, or the power to the circuit will be cut, page 6, lines 31-32, etc. as shown in fig.1).  
          As to claim 14, the fault arc detection unit claim 2, Jones further discloses the unit further comprising: at least one current sensor (such as 5, 6, 7 or 8), to ascertains electric current of the circuit (page 6, lines 1-6), the at least one current sensor being connected to the evaluation unit (9, fig.1), the evaluation unit being further configured to compare the electric current values periodically (page 7, lines 15-17) ascertained to a third threshold value (page 6, lines 8-14), wherein the fault arc detection signal is delivered for the electrical current values periodically ascertained upon the electric current values periodically ascertained being above the third threshold value (page 6, lines 8-14).  
          As to claim 15, the fault arc detection unit claim 3, Jones further discloses the unit further comprising: at least one current sensor (such as 5, 6, 7 or 8), to ascertains electric current of the circuit (page 6, lines 1-6), the at least one current sensor being connected to the evaluation unit (9, fig.1), the evaluation unit being further configured to compare the electric current values periodically (page 7, lines 15-17) ascertained to a third threshold value (page 6, lines 8-14), wherein the fault arc detection signal is delivered for the electrical current values periodically ascertained upon the electric 
          As to claim 16, the fault arc detection unit claim 4, Jones further discloses the unit further comprising: at least one current sensor (such as 5, 6, 7 or 8), to ascertains electric current of the circuit (page 6, lines 1-6), the at least one current sensor being connected to the evaluation unit (9, fig.1), the evaluation unit being further configured to compare the electric current values periodically (page 7, lines 15-17) ascertained to a third threshold value (page 6, lines 8-14), wherein the fault arc detection signal is delivered for the electrical current values periodically ascertained upon the electric current values periodically ascertained being above the third threshold value (page 6, lines 8-14).  
          As to claim 17, Jones further discloses a circuit breaker (10, fig.1) for a low voltage electrical circuit, the circuit breaker comprising: the fault arc detection unit of claim 2, connected to the circuit breaker, configured such that delivery of a-the fault arc detection signal results in the circuit breaker tripping to interrupt the low voltage electrical circuit (page 6, lines 3-5, lines 16-18, lines 31-32, page 7, lines 1-3, etc. as shown in fig.1).  
          As to claim 18, Jones further discloses a short circuiter (10, circuit breaker is one kind of short circuiter), comprising: the fault arc detection unit of claim 2, connected to the short circuiter, configured such that delivery of a-the fault arc detection signal results in the short circuiter shorting the low voltage electrical circuit to cause extinguishing of a fault arc (the power to the circuit will be cut, page 6, lines 31-32).  
          As to claim 19, Jones further discloses a circuit breaker (10, fig.1) for a low voltage electrical circuit, the circuit breaker comprising: the fault arc detection unit of claim 3, connected to the circuit breaker, configured such that delivery of a-the fault arc detection signal results in the circuit breaker tripping to interrupt the low voltage electrical circuit (page 6, lines 3-5, lines 16-18, lines 31-32, page 7, lines 1-3, etc. as shown in fig.1).  
          As to claim 20, Jones further discloses a short circuiter (10, circuit breaker is one kind of short circuiter), comprising: the fault arc detection unit of claim 3, connected to the short circuiter, configured such that delivery of a-the fault arc detection signal results in the short circuiter shorting the low voltage electrical circuit to cause extinguishing of a fault arc (the power to the circuit will be cut, page 6, lines 31-32).  
          As to claim 21, Jones further discloses a circuit breaker (10, fig.1) for a low voltage electrical circuit, the circuit breaker comprising: the fault arc detection unit of claim 4, connected to the circuit breaker, configured such that delivery of a-the fault arc detection signal results in the circuit breaker tripping to interrupt the low voltage electrical circuit (page 6, lines 3-5, lines 16-18, lines 31-32, page 7, lines 1-3, etc. as shown in fig.1).  
          As to claim 22, Jones further discloses a short circuiter (10, circuit breaker is one kind of short circuiter), comprising: the fault arc detection unit of claim 4, connected to the short circuiter, configured such that delivery of a-the fault arc detection signal results in the short circuiter shorting the low voltage electrical circuit to cause extinguishing of a fault arc (the power to the circuit will be cut, page 6, lines 31-32).  
          As to claim 23, Jones further discloses a circuit breaker (10, fig.1) for a low voltage electrical circuit, the circuit breaker comprising: the fault arc detection unit of claim 5, connected to the circuit breaker, configured such that delivery of a-the fault arc detection signal results in the circuit breaker tripping to interrupt the low voltage electrical circuit (page 6, lines 3-5, lines 16-18, lines 31-32, page 7, lines 1-3, etc. as shown in fig.1).  
          As to claim 24, Jones further discloses a short circuiter (10, circuit breaker is one kind of short circuiter), comprising: the fault arc detection unit of claim 5, connected to the short circuiter, configured such that delivery of a-the fault arc detection signal results in the short circuiter shorting the low voltage electrical circuit to cause extinguishing of a fault arc (the power to the circuit will be cut, page 6, lines 31-32).  
          As to claim 25, the method of claim 9, Jones further discloses the method further comprising: periodically ascertaining electrical current values of the electrical circuit (page 6, lines 1-6); and comparing the electrical current values periodically (page 7, lines 15-17) ascertain with a third threshold value; and delivering the fault arc detection signal upon the comparing, the electrical current values periodically ascertained, indicating in-that the electrical current values periodically ascertained are the third threshold value (page 6, lines 8-14).  
          As to claim 26, the method of claim 9, Jones further discloses wherein the fault arc detection signal is used to interrupt or short the electrical circuit (page 6, lines 3-5, lines 16-18, lines 31-32, page 7, lines 1-3, or the power to the circuit will be cut, page 6, lines 31-32, etc. as shown in fig.1).  
          As to claim 27, the method of claim 10, Jones further discloses the method further comprising: periodically ascertaining electrical current values of the electrical circuit (page 6, lines 1-6); and comparing the electrical current values periodically (page 7, lines 15-17) ascertain with a third threshold value; and delivering the fault arc detection signal upon the comparing, the electrical current values periodically ascertained, indicating in-that the electrical current values periodically ascertained are the third threshold value (page 6, lines 8-14).  
          As to claim 28, the method of claim 10, Jones further discloses wherein the fault arc detection signal is used to interrupt or short the electrical circuit (page 6, lines 3-5, lines 16-18, lines 31-32, page 7, lines 1-3, or the power to the circuit will be cut, page 6, lines 31-32, etc. as shown in fig.1).  
          As to claim 29, the method of claim 11, Jones further discloses the method further comprising: periodically ascertaining electrical current values of the electrical circuit (page 6, lines 1-6); and comparing the electrical current values periodically (page 7, lines 15-17) ascertain with a third threshold value; and delivering the fault arc detection signal upon the comparing, the electrical current values periodically ascertained, indicating in-that the electrical current values periodically ascertained are the third threshold value (page 6, lines 8-14).  
          As to claim 30, the method of claim 11, Jones further discloses wherein the fault arc detection signal is used to interrupt or short the electrical circuit (page 6, lines 3-5, lines 16-18, lines 31-32, page 7, lines 1-3, or the power to the circuit will be cut, page 6, lines 31-32, etc. as shown in fig.1).  
          As to claim 31, the method of claim 12, Jones further discloses wherein the fault arc detection signal is used to interrupt or short the electrical circuit (page 6, lines 3-5, lines 16-18, lines 31-32, page 7, lines 1-3, or the power to the circuit will be cut, page 6, lines 31-32, etc. as shown in fig.1).  

Conclusion
10.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292.  The examiner can normally be reached on 10:00 am - 5:00 pm, Monday to Friday with some flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/JIANZI CHEN/Examiner, Art Unit 2844